Citation Nr: 1235455	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  05-12 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1964 to February 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2004 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO).  The Veteran has moved to Georgia, and the Atlanta RO has properly assumed jurisdiction over the Veteran's claim.

On his March 2005 Substantive Appeal, the Veteran indicated that he wished to offer testimony before a member of the Board at a Travel Board hearing.  The Veteran was notified in September 2007 that his hearing was scheduled for November 2007.  The Veteran did not attend his scheduled hearing, and he has not presented good cause as to why he did not attend or why his hearing should be rescheduled.  His hearing request is thus considered waived.  

This is the third time that this case has come before the Board.  In April 2008, the Board remanded the Veteran's claim for further development.  When the case returned to the Board in January 2011, the Board again remanded the Veteran's claim for further development.  

The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

Also, in its September 2012 informal hearing presentation, the Veteran's representative argued that the Veteran is entitled to a higher rating because he suffers from conditions that the representative argued were secondary to his hypertension and diabetes.  These separate conditions, of course, may warrant service connection on a secondary basis, but are not a part of the rating criteria for hypertension.  Thus, the issues of entitlement to service connection for coronary artery disease and an acquired psychiatric disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The evidence does not show that the Veteran's systolic blood pressure is predominantly 200 or more or that his diastolic pressure is predominately 110 or more.


CONCLUSION OF LAW

The criteria for an initial 20 percent rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.104 Diagnostic Code (DC) 7101 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has met its duty to notify for this claim.  Service connection for this issue was granted in an April 2004 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA medical treatment.  The Veteran was afforded a VA compensation and pension examination germane to his claim on appeal.  

In April 2008, the Board remanded the Veteran's claim in order that additional treatment records from Miami and Fort Worth could be obtained.  The case returned to the Board in January 2011.  In that remand, the Board noted that additional records from Miami had been obtained, but incomplete records from Fort Worth were obtained.  The Board thus remanded the Veteran's claim again in order that those outstanding records could be obtained.  

In reviewing the Veteran's claims folder, the Board notes that following the April 2008 remand, only medication notes from Fort Worth were obtained.  Following the most recent remand, however, additional treatment records from Fort Worth were also submitted and associated with the Veteran's claims folder.  As these additional records have been obtained, the Board finds substantial compliance with its April 2008 and January 2011 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to an Increased Rating for Hypertension

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

A brief review of the history of the Veteran's claim shows the Veteran first sought service connection for his hypertension in September 2003.  The RO granted his claim in April 2004, assigning a noncompensable rating.  The Veteran filed a Notice of Disagreement with this rating in June 2004.  The RO issued a Statement of the Case in June 2005.  The Veteran then filed a Substantive Appeal, indicating that he wished to attend a Travel Board hearing.  Though he was scheduled for such a hearing, the Veteran did not attend.  His hearing request is thus considered waived.  

When the case first came before the Board in April 2008, the Board remanded the claim for additional development.  In March 2010, the Appeals Management Center issued a rating decision that increased the Veteran's rating to 10 percent, effective the date of his claim.  The AMC also issued a Supplemental Statement of the Case.  When the case returned to the Board in January 2011, the Board again remanded the case for further development.  That development having been completed, the case has now returned to the Board.  

The Veteran's hypertension has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under that Diagnostic Code, a 10 percent evaluation is assigned when the evidence shows diastolic pressure predominately 100 or more, or systolic pressure predominately 160 or more, or as the minimum evaluation for an individual with a history of diastolic pressure of 100 or more which is controlled by continuous medication; a 20 percent evaluation is assigned where systolic pressure is predominantly 200 or more, or diastolic pressure is predominately 110 or more; a 40 percent evaluation is assigned where diastolic pressure is predominately of 120 or more; and, a 60 percent rating is assigned when the evidence shows diastolic pressure predominately 130 or more.  The 60 percent rating is the highest available under the Diagnostic Code.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Again, the Veteran seeks an increased rating for his hypertension.  For the reasons that follow, his claim shall be denied.  

As noted above, in order to warrant a 20 percent rating for hypertension, the evidence would have to show that the Veteran's systolic pressure is predominantly 200 or more or that his diastolic pressure is predominately 110 or more.  38 C.F.R. § 4.104, DC 7101.  At no time, however, has the Veteran's blood pressure readings surpassed these levels, and they certainly have not been predominantly over these levels.  

For instance, the Veteran underwent a VA examination in February 2004.  In that examination, the Veteran had three blood pressure readings of 140/80, 135/80, and 135/80.  The examiner diagnosed the Veteran as suffering from hypertension secondary to his service-connected diabetes.  

The Veteran underwent a second VA examination in January 2011.  The Veteran reported taking blood pressure medication since his 1999 hypertension diagnosis.  The examiner reported that the Veteran once had a blood pressure of 193/95 in March 2002 when the Veteran was off his medication.  Three readings taken during the examination showed blood pressures of 128/70, 132/68, and 128/68.  The examiner diagnosed the Veteran as suffering from controlled hypertension with no organ damage and no effect on his activities of daily living.  

Extensive records of the Veteran's blood pressure readings from 1999-2011 have been associated with his claims file.  A review of these records shows that (with the exception of the 193/95 reading from before the appeals period) the Veteran's highest systolic pressure was 176, recorded in January 2005.  His highest diastolic pressure was 91, recorded in March 2007.  These levels are below the threshold required for a 20 percent rating.  Further, a July 2011 pharmacotherapy note reflects that the Veteran has a blood pressure goal of 130/80, and that he is usually at this goal.  This evidence all shows that, over the course of the appeals period, the Veteran's blood pressure readings have never deteriorated to the point as to warrant a 20 percent rating.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating. An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations. 38 C.F.R. § 3.321 (2011).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The evidence shows that the Veteran suffers from hypertension that requires the use of continuous medication.  This symptom is contemplated under the applicable rating criteria for hypertension.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.

Also, the Board does not need to remand the Veteran's claim for consideration of whether a total disability rating based on individual unemployability (TDIU) is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  In this case, though the Veteran's employment status is not clear, there is no evidence that he is unable to work on account of his hypertension, and he has never stated that he is unemployable because of his service-connected disabilities.  Absent evidence that the Veteran is unemployed or that he contends that he cannot work on account of his service-connected disabilities, a remand for consideration of a TDIU is not warranted.  

In summary, the Board finds that the evidence does not show that the Veteran's systolic blood pressure is predominantly 200 or more or that his diastolic pressure is predominately 110 or more. Accordingly, the Board concludes that the criteria for a 20 percent rating for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.104 DC 7101.


ORDER

An initial 20 percent rating for the Veteran's hypertension is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


